Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
This office action is in response to the 5/20/22 notice of allowance (NOA) and the 7/28/22 Miscellaneous Letter (regarding the status of the application).
Per the 7/28/22 Miscellaneous Letter, upon additional consideration and review, the 5/20/22 NOA has been withdrawn and prosecution has been re-opened to present a new rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, the claim recites: “exploiting the determined standard well using the determined authentic high-pressure physical property parameters to control exploitation at optimal wellhead pressure and casing pressure.” (this general limitation was added in the 1/14/22 claim set and then further amended for minor corrections in the 4/29/22 claim set).

    PNG
    media_image1.png
    71
    655
    media_image1.png
    Greyscale

1/14/22 claim set.


    PNG
    media_image2.png
    92
    669
    media_image2.png
    Greyscale

4/29/22 claim set.

The specification for the instant invention is directed towards a method for distinguishing authenticity of high-pressure physical property parameters of oil reservoirs. However, there is no disclosure in the specification for exploiting the determined standard well using the determined authentic high-pressure physical property parameters to control the exploitation at optimal well head and casing pressure. 
There are only two occurrences of “exploit” in the specification. The first is in the Background section, which generally states that high-pressure physical property parameters are indispensable for determining oil field exploitation modes.  The second is in the Summary section in step 2, which states “determining the standard well from multiple pumping wells continuously exploited in the same block and the same zone as the sample well.”  However, there is no support for controlling said exploitation, or for achieving an optimal well head and casing pressure, using said high-pressure physical property parameters.  The specification does not provide any details about how the high-pressure physical property parameters are used in any functional way to do anything.  Instead, the specification details how the parameters are determined as opposed to how they are used once determined.
The applicant is invited to explain how claim 1 is in compliance with 35 U.S.C. 112(a) in view of the reasoning above.
Claim(s) 2-5 is/are also rejected since it/they depend(s) from a rejected parent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	7/28/22